UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 92-1715

                 AGAPITA ROSA VELAZQUEZ, ET AL.,

                     Plaintiffs, Appellants,

                                v.

                 EDNA J. FIGUEROA-GOMEZ, ET AL.,

                      Defendants, Appellees.

                                           

No. 92-2155

                 AGAPITA ROSA VELAZQUEZ, ET AL.,

                      Plaintiffs, Appellees,

                                v.

                    EDNA J. FIGUEROA, ET AL.,

                     Defendants, Appellants.

                                           

No. 92-2223

                 AGAPITA ROSA VELAZQUEZ, ET AL.,

                     Plaintiffs, Appellants,

                                v.

                 EDNA J. FIGUEROA-GOMEZ, ET AL.,

                      Defendants, Appellees.

                                           

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Roberto Schmidt-Monge, U.S. Magistrate Judge]
                                                         

                                           

                              Before

                       Breyer, Chief Judge,
                                          

                Torruella and Cyr, Circuit Judges.
                                                 

                                           

     Eliezer  Aldarondo-Ortiz,   with  whom   Miguel  Pag n   and
                                                           
Aldarondo, L pez Bras, Pag n & Ortiz Ballester, were on brief for
                                              
appellants.
     Zuleika Llovet, with whom Juan B.  Soto-Balbas and Mercado &
                                                                 
Soto, were on brief for appellees.
    

                                           

                           June 9, 1993
                                           

                               -2-

          TORRUELLA,  Circuit Judge.   In this appeal,  we review
                                   

the  district  court's denial  of  a  Motion  to Alter  or  Amend

Judgment pursuant to Federal Rule of Civil Procedure 59(e).  This

is  a  run  of  the mill  political  discrimination  case brought

against appellants,  Municipality  of Luquillo,  Puerto Rico  and

several officials of the Municipality, under 42 U.S.C.   1983 for

violation of appellees'  First Amendment rights under  the United

States   Constitution.    The  jury  found  that  the  appellants

discriminated against appellees, thirty-eight former employees of

the  Municipality, and awarded  damages in favor  of twenty-seven

appellees.  Appellants request that we vacate the judgment of the

district  court entirely because the evidence was insufficient to

support the  jury's verdict that  appellants terminated appellees

because   of  their   political   affiliation.     Alternatively,

appellants pray that we reduce the damage awards because they are

allegedly  excessive.   Plaintiff-appellees,  in a  cross-appeal,

request that they be reinstated in their employment.

                                I
                                 

          Normally, to challenge the sufficiency of  the evidence

on appeal, a  party must move for a directed verdict at the close

of  all the  evidence  and follow  it by  a  motion for  judgment

notwithstanding the  verdict.  See Fed. R. Civ.  P. 50 (a) & (b);
                                  

Wells Real Estate, Inc. v.  Greater Lowell Board of Realtors, 850
                                                            

F.2d  803, 810  (1st Cir.),  cert. denied,  488 U.S.  955 (1988).
                                         

Motions for  directed verdict  and judgment n.o.v.  must be  made

with sufficient particularity to alert  the trial judge as to why

                               -3-

the evidence is  insufficient.  The moving party  may appeal only

from  the grounds  stated in  the  motion.   Id.; Pstragowski  v.
                                                             

Metropolitan Life Ins. Co., 553 F.2d 1, 3 (1st Cir. 1977).  Since
                          

appellants  failed to move  for a  directed verdict  and judgment

n.o.v., we may  not consider this ground  of appeal.  Wells  Real
                                                                 

Estate, 850 F.2d at  810; La Forest  v. Autoridad de las  Fuentes
                                                                 

Fluviales, 536 F.2d 443, 445 (1st Cir. 1976).  
         

          However,  waiver of  the right  to  request a  judgment

n.o.v. does not prevent a party from moving for a new trial under

Fed. R. Civ.  P. 59(a), alleging that the verdict  is against the

weight of  the evidence.   Wells Real  Estate, 850  F.2d at  810.
                                             

"[A] motion for  a new trial must  be made in the  first instance

before the  trial  court, particularly  where the  weight of  the

evidence is at issue."  Id., 850 F.2d at 811 (citing 6A James WM.
                           

Moore, Moore's Federal  Practice    59.15[3], at  326-27 (2d  ed.
                                

1987)).  Failure to move for a new trial also waives the issue on

appeal.  Id. 
            

          In this  case, appellants once again failed  to make an

appropriate motion  for a  new trial  before the  district court.

Instead, they moved under Fed. R.  Civ. P. 59(e) to set aside  or

amend  the verdict.1   The  purpose of  the motion,  however, was

                    

1  Courts have interpreted Rule 59(e) to allow a motion to vacate
a judgment entirely, rather than  just alter it.  See  11 Charles
                                                     
A. Wright  & Arthur R.  Miller, Federal Practice and  Procedure  
                                                               
817 at 111  n.31, Supp. at 39 n.31 (1973 &  Supp. 1992) and cases
cited therein.  These courts, however, considered whether  a Rule
59(e)  motion  was   functionally  equivalent  to  a   motion  to
reconsider under Rule 60, pursuant  to which a district court may
vacate a judgment for certain  specified errors.  See, e.g., A.D.
                                                                 
Weiss Lithograph Co. v. Illinois Adhesive Products  Co., 705 F.2d
                                                       

                               -4-

indisputably to  challenge the verdict  as against the  weight of

the evidence.  While we  do not condone lax, self-styled motions,

or disregard of the Rules, our examination of the character  of a

motion is functional:  "nomenclature  should not be exalted  over

substance."  Echevarr a-Gonz lez v. Gonz lez-Chapel, 849 F.2d 24,
                                                   

26 (1st Cir.  1988) (quoting Lyell Theatre Corp.  v. Loews Corp.,
                                                                

682 F.2d 37, 41  (2d Cir. 1982)).   We therefore cannot  conclude

that appellants  failed to  raise the  issue before  the district

court.

          The  district   court  apparently  did  not   pay  much

attention to  the rule under  which the motion was  filed, or the

caption  that  titled  appellants' plea.    The  magistrate judge

addressed   the   sufficiency   argument  directly   and   denied

appellants'  motion because he believed that "[t]he jury received

abundant  testimonial and  documentary  evidence  with  which  to

support  their conclusion  of political  discrimination."   Rosa-
                                                                 

Vel zquez v. Figueroa-G mez,  No. 90-1192, slip op. at  1 (D.P.R.
                           

Apr. 15, 1992).   In  addition, appellees did  not object to  the

styling of  the motion and  seemed to assume that  sufficiency of

the  evidence could  be assailed  in a  motion under  Rule 59(e).

Thus,  while  the district  court  ought  to  have  reformed  the

challenge  as  one  pursuant  to  Rule  59(a)   earlier  in  this

proceeding, we will treat the motion as one for a new trial.

                    

249, 250 (7th Cir. 1983); Huff v. Metropolitan Life Ins. Co., 675
                                                            
F.2d  119,  122 (6th  Cir.  1982).   We  have found  no authority
supporting the proposition that a  motion under Rule 59(e) may be
used  to reevaluate  the weight  of the  evidence after  a jury's
verdict.

                               -5-

          The decision  to grant a  new trial is  squarely within

the trial court's discretion.  Allied Chemical Corp.  v. Daiflon,
                                                                 

Inc., 449 U.S. 33, 36 (1980).   "Only an abuse of discretion will
    

trigger reversal  of a denial of a motion  for new trial."  Wells
                                                                 

Real Estate, 850 F.2d  at 811; see also Conway v.  Electro Switch
                                                                 

Corp., 825 F.2d 593, 598 (1st Cir.  1987).  Such deference to the
     

trial court  is particularly  appropriate in cases  in which  the

jury's  verdict  is  challenged  as against  the  weight  of  the

evidence because  "a jury's verdict  on the facts should  only be

overturned in  the most  compelling circumstances."   Wells  Real
                                                                 

Estate, 850 F.2d  at 811; Keeler v.  Hewitt, 697 F.2d 8,  11 (1st
                                           

Cir. 1982).

          Moreover, the trial court's discretion is quite limited

concerning motions  for new trials.  A  trial judge may not upset

the jury's  verdict merely because  he or she might  have decided

the case differently.  On the contrary, a trial judge may grant a

new trial only  if she "believes that the  outcome is against the

clear weight of the evidence such that upholding the verdict will

result in a miscarriage of justice."  Conway, 825 F.2d at 598-99;
                                            

see  also Coffran v. Hitchcock  Clinic, Inc., 683  F.2d 5, 6 (1st
                                            

Cir.), cert. denied, 459 U.S. 1087 (1982).   We assume, and we do
                   

not review  for, sufficiency of  the evidence.  Valm  v. Hercules
                                                                 

Fish Products, Inc., 701 F.2d 235 (1st Cir. 1983).
                   

          We  thus review the  evidence to determine  whether the

district court abused  its discretion.  The evidence  showed that

all the plaintiffs  were members of the  Popular Democratic Party

                               -6-

("PDP"); that all defendants were  members of the New Progressive

Party  ("NPP");  that  many of  the  plaintiffs  were politically

active for the PDP during the 1988 campaign which brought the NPP

to  power;  that  defendants knew  of  the  plaintiffs' political

affiliation   prior  to   termination;   that  plaintiffs'   work

responsibilities were altered with the change in  administration;

and that plaintiffs'  positions in the Municipal  government were

filled with  members of  the NPP after  termination.   Given this

evidence, the  district court  did  not abuse  its discretion  in

finding the evidence sufficient to support the jury's verdict and

denying appellants' motion.

                                II
                                  

          Appellants' second argument  fails for similar reasons.

Appellants urge  that if the  evidence is deemed  sufficient, the

damage  awards  be  reduced  because  they are  excessive.    The

standard of review of damage  awards places an enormous burden on

the party challenging the award.  To begin with, the evidence  is

viewed in the light most favorable to the prevailing party.  See,
                                                                

e.g., Betancourt  v. J.C.  Penney Co., 554  F.2d 1206,  1207 (1st
                                     

Cir. 1977).   In  addition, it is  exceedingly "difficult  on the

basis of  an  algid  appellate record  to  quantify  damages  for

intangible losses."  Ruiz v. Gonz lez-Caraballo, 929  F.2d 31, 34
                                               

(1st Cir.  1991).  Indeed, "[t]ranslating legal damage into money

damages  -- especially  in cases  which  involve few  significant

items of  measurable  economic loss  --  is a  matter  peculiarly

within a jury's ken."  Wagenmann v. Adams, 829 F.2d 196, 215 (1st
                                         

                               -7-

Cir.  1987).   Therefore, unless  we can  say  that the  award is

"'grossly excessive,'  'inordinate,' 'shocking to  the conscience

of  the court,' or 'so high that it  would be a denial of justice

to permit  it to stand,'"  Segal v. Gilbert Color  Systems, Inc.,
                                                                

746 F.2d  78, 80-81 (1st  Cir. 1984) (quoting Grunenthal  v. Long
                                                                 

Island R.R. Co.,  393 U.S. 156,  159 & n.4  (1968)), we will  not
               

"overrule a trial  judge's considered refusal to tamper  with the

damages  assessed by  a jury."   Ruiz, 929  F.2d at 34;  see also
                                                                 

Wagenmann, 829 F.2d at  215.  We certainly cannot  say that these
         

awards for  political discrimination  in employment  fall outside

this broad standard for acceptable jury verdicts.2

                               III
                                  

          The  last issue that  we must  confront is  whether the

district  court   properly   denied   plaintiffs'   request   for

reinstatement.   This  circuit  has  determined  previously  that

"[o]ne of  the remedies  available for a  political discharge  in

violation of First Amendment rights is reappointment."  Santiago-
                                                                 

Negr n  v. Castro-D vila, 865 F.2d 431, 437  (1st Cir. 1989).  As
                        

reinstatement is an  equitable remedy, we have  stressed that its

flexible  application  "seems  particularly  desirable  in  cases

involving  important private rights and public institutions" such

as those involving political  discrimination.  Rosario-Torres  v.
                                                             

Hern ndez-Col n, 889 F.2d  314, 320-21 (1st Cir. 1989).   We have
               

rejected the notion that  finding a violation of  first amendment

rights leads a fortiori to reinstatement, and recognized that the
                       

                    

2  The jury awarded sums ranging between $14,200 and $33,500.

                               -8-

application  of the  remedy  lies  within  the  district  court's

discretion.  Id. at 321-22.  The court must apply that discretion
                

on a case by case  basis with a keen eye  to the many factors  in

the balance.

          The trial court's discretion is not unbounded, however.

In  fact, we  have cautioned  that  the incidental  burdens on  a

public  employer accompanying reinstatement -- i.e., "tension (or

even  hostility) between parties  when forcibly reunited"  -- are

"usually  insufficient, without more,  to tip the  scales against

reinstatement  when first  amendment  rights are  at  stake in  a

section  1983 action."  Id. at  322 (citing Banks v. Burkich, 788
                                                            

F.2d   1161,   1165   (6th  Cir.   1986)).      Thus,  "equitable

considerations different in  kind or degree from  those regularly

accompanying reinstatement must be present if reinstatement is to

be withheld from  the victim  of a  first amendment  infraction."

Rosario-Torres, 889 F.2d at 323.  
              

          In  the past,  we have  indicated a  number of  special

considerations that influence the district court determination in

specific  cases, including:   (1)  the strength  of the  evidence

proving the first amendment violation; (2) whether the discharged

employee has found comparable work; (3) the absence of a property

right in the position because the employee was hired in violation

of local law; and (4)  the ineligibility of the employee  for the

position,  due to  failure  to  meet established  qualifications,

which would permit  immediate discharge for no reason  or for any

permissible reason.   See Hiraldo-Cancel v. Aponte,  925 F.2d 10,
                                                  

                               -9-

13-14 (1st Cir.),  cert. denied, 112 S. Ct.  637 (1991); Rosario-
                                                                 

Torres,  889  F.2d   at  322-24.    Although   ineligibility  for
      

appointment "neither suspend[s] their  first amendment rights nor

undercut[s]  their  entitlement  to  legal relief  under  section

1983,"  it is  a  factor  weighing  against  reinstatement  if  a

reappointee would be immediately discharged.  Hiraldo-Cancel, 925
                                                            

F.2d at 14.  This list does not canvass all the  relevant factors

but rather  highlights several  that are particularly  important.

With these principles in mind,  we review the choice of equitable

remedies for abuse of discretion while recognizing that the trial

court  views the evidence from a  better vantage point than we do

on the appellate record.  Id.
                             

          In  this case the  trial court denied  reinstatement to

all prevailing  plaintiffs.   The scant  evidence supporting  the

first amendment claims, the amount  of the damage awards, and the

fact  that these employees  were hired illegally  in violation of

Puerto Rico's  personnel laws  provided sufficient  justification

for  denying  reinstatement.    We  readily  find  no  abuse   of

discretion.

                                IV
                                  

          In  conclusion, we affirm  the trial court's  denial of
                                   

the Rule 59(e) motion and plaintiffs' request for reinstatement.

                               -10-